Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: -Diagnostic Device using both a Physical Model and Mathematical Model for Anomaly Detection-.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a physical model base diagnosis unit” in claim 1
“a mathematical model base diagnosis unit” in claim 1
“a model update necessity determination unit” in claim 1
“an update notification unit” in claim 1
“a diagnostic information acquisition unit” in claims 2 and 3
“a physical model storage unit” in claim 2
“a mathematical model storage unit” in claim 3.
“a model update condition setting unit” in claim 4
“a diagnostic information storage unit” in claim 5

The specification appears silent as to the means for implementing the “units”.  With the exception of the “storage unit”, all the units will be interpreted as being able to be implemented in any form of software, hardware, or combination thereof.  For instance, the units can be interpreted as being implemented in purely software, where code or instructions, whether organized in modules/submodules or not, implement the functions associated with each respective unit.  The “storage unit” limitations are interpreted under one of ordinary skill in the art to be a physical storage medium.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "update of the model" in line 3 and “to determine that the model” in lines 5-6.  There is insufficient antecedent basis for “the model” in these limitation in the claim.  To expedite prosecution, Examiner assumes Applicant intends to refer to either the physical model or the mathematical model.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2018/0299862 to Zhao et al. (hereinafter Zhao).
Per claim 1, Zhao discloses a diagnostic device (fig. 7 and ¶85-90: computer system/device used for root cause analysis) that diagnoses a state (fig. 6A-I: can perform root-cause analysis of an object, e.g., C2 splitter or industrial plant, that isolates the key input variable that caused an abnormality, e.g., fig. 6I shows determination that upstream feed to deethanizer (FU3006PV) likely cause of C2 splitter flooding; figs. 3C, 6D-H: state of various variables associated with object/C2splitter is monitored, the KPIs representing state over time) of a test object (fig. 6A and ¶5: object having multiple subcomponents, the object to be tested for abnormal/undesirable events, exemplary object being C2 splitter or industrial plant), comprising:
a physical model base diagnosis unit (fig. 3A|302: “1st principles model”; ¶52) configured to perform the diagnosis using a feature quantity (fig. 2B|262 and fig. 3B: select variables from the plant, e.g., features, each have measured KPI values (Key Performance Indicators), e.g., quantities that are recorded and graphed, used to isolate the variables likely to cause anomaly, e.g., diagnosis of the root cause of anomaly or undesirable event; fig. 3C and ¶60: Data chart 320 shows small circles to represent the calculated KPIs from the calibrated 1st principle model; fig. 6E: example showing several variables/features that having KPIs quantified/graphed to isolate a smaller set of candidate variables/features; fig. 6H: example of isolating even further down to 4 variables/features, and then 1 final variable/feature to identify the root cause of flooding, the isolating performed thru quantified values (KPIs) associated with the variables/features), the feature quantity being predicted to be generated (fig. 3B: 1st principle model “predict unmeasured KPI’s …provide physical relationship between KPI’s and model inputs”; fig. 3C: predicted KPI value from calibrated 1st principle model are small circles shown in the “FUTURE”; ¶59: “process variables may be used to calibrate the first principles model 302 shown in FIG. 3B. Once the first principles model is calibrated, the process variables may then be used by the first principles model 302 to predict unmeasured KPis for a particular event, validate all the measured KPis for the particular event, and provide physical relationships with the KPis”) when an abnormality occurs in the test object (fig. 3C: ¶57: “the hybrid analyzer 200 is configured to calculate KPIs relevant to undesirable plant events (e.g., distillation column flooding). The undesirable plant event may have occurred in the past or yet to occur in the future, and the calculated KPIs may be used as indicators of plant events”…hence KPIs can be generated based on events having occurred or to occur, including undesirable events, e.g., abnormalities, within the C2 splitter or industrial plant) based on a physical characteristic of the test object (fig. 3B: 1st principle model “provide physical relationship between KPIs and model inputs”; ¶33+: 1st principle model is physical simulation model using physical characteristics from plant, such as feed stream flow rate, feed stream temperature, component feed concentrations, reflux stream temperature, etc.);
a mathematical model base diagnosis unit (fig. 3a|304: inferential model; ¶43: inferential model is mathematical model such as a Neural Network; ¶92: inferential model can be implemented in software, e.g., as piece of code, instruction or module, construed to be a unit; NOTE: under 112(f) interpretation, unit is interpreted to be piece of code, instruction or software module) configured to perform the diagnosis using a machine learning model (¶9,43: “The inferential model is built with a…neural network (NN) nonlinear model by using the steady-state KPI data as model output and selected measurable process variables data as model inputs from a historical operation dataset”; fig. 3C: “Inferential Model To Predict KPI Values” in the FUTURE; figs. 6C and ¶81: generating continuous KPs using inferential model and the generated continuous KPIs are used to determine/isolate variable/feature associated with anomaly or undesirable event (see figs. 6E-6I)), the machine learning model having learnt (fig. 2A|220 and ¶43: “The inferential model is trained using the selected measurable process variables as input data, and the KPI's values calculated by the calibrated first principles model (of 210) as output data. Then, the hybrid analyzer in step 230 uses the trained inferential model (of 220) to generate continuous estimations of targeted KPis”…where both input data of the measurable process variables and output data from 1st principles model that inferential model is trained/learned on can be construed as signals) based on at least one of a signal while the test object is normal and a signal while the test object is abnormal (fig. 2B|271-272 and fig. 3B and ¶53,59: the output KPIs for 1st principle model and input variables used to train the inferential model are associated with event data in the plant, which may be associated both normal and abnormal plant events; fig. 3C: ¶57: “the hybrid analyzer 200 is configured to calculate KPIs relevant to undesirable plant events (e.g., distillation column flooding). The undesirable plant event may have occurred in the past or yet to occur in the future, and the calculated KPIs may be used as indicators of plant events”…hence KPIs can be generated based on events, including undesirable events, e.g., abnormalities, within the C2 splitter or industrial plant);
a model update necessity determination unit (fig. 3A|308 and ¶57: mode switch module determines when to train inferential model 304; ¶92: model update necessity determination unit can be implemented in software, e.g., as piece of code, instruction or module; NOTE: under 112(f) interpretation, unit is interpreted to be piece of code, instruction or software module) configured such that if diagnostic results by the physical model base diagnosis unit and the mathematical model base diagnosis unit differ (fig. 2B|271-272: only when 1st principle model is calibrated and in steady state, can its output 272 be used to train the offline inferential model 267 in order to achieve a trained inferential model 273 (online runtime mode); fig. 3A|308 and ¶57: mode switching module is in position A when 1st principle model 302 has been calibrated/online and in steady state, in order to train an offline inferential model, wherein once the inferential model is trained, e.g., online/run-time, mode switching module 308 is changed to position B where online inferential model generates dynamic KPIs; fig. 2B: 1st principal model 268 when offline and being calibrated is construed to differ in results from the inferential model 267 results since the 1st principle model output is not ready to train the offline inferential model 267 until the former is calibrated…hence the necessity to update/train the inferential model once the 1st principle model is fully calibrated, e.g., as demonstrated in fig. 3A|308 mode switch position being at position A), the model update necessity determination unit determines that at least one of a physical model or a mathematical model is necessary to be updated (fig. 3A|308: mode switch position at position A when it is determined 1st principle model, e.g., the physical model, is calibrated and the untrained inferential model, e.g., the mathematical model, needs to be trained, e.g., updated); and
an update notification unit (fig. 2B|271 and ¶55: 1st principle runtime model 271 is the update notification unit; ¶92: update notification unit can be implemented in software, e.g., as piece of code, instruction or module; NOTE: under 112(f) interpretation, unit is interpreted to be piece of code, instruction or software module) configured such that if the model update necessity determination unit determines that the update is necessary (fig. 3A|308: when mode switch is in position A, inferential model needs to be trained), the update notification unit notifies that the update is necessary (fig. 2B|272: output 272 of the 1st principle runtime model 271 is construed as notification of necessary training/update of inferential model 267)
Per claim 2, Zhao discloses claim 1, further disclosing the physical model base diagnosis unit (fig. 3A|302 and fig. 2B|262,263,270: modules associated with 1st principle model) includes: a diagnostic information acquisition unit (fig. 2B|262: variable selection and preprocessing module; ¶92: variable selection and preprocessing module can be implemented in software, e.g., as piece of code, instruction or module, construed to be a unit; NOTE: under 112(f) interpretation, unit is interpreted to be piece of code, instruction or software module) configured to acquire information for the state diagnosis from the test object (¶51: “The variable selection and preprocessing module 262 may sample the measurable process variables on a continuous basis, or may sample the measurable process variables at pre-determined time periods based on matching a timestamp corresponding to a steady-state”…module 262 acquires information/samples of measured variables from plant); and a physical model storage unit that stores the physical model (fig. 7|726,727 and ¶85: storage/memory), the physical model being configured to calculate the feature quantity based on the physical characteristic of the test object (fig. 3B: 1st principle model “provide physical relationship between KPIs and model inputs”; ¶33+: 1st principle model is physical simulation model using physical characteristics from plant, such as feed stream flow rate, feed stream temperature, component feed concentrations, reflux stream temperature, etc.), the feature quantity being generated in diagnostic information acquired by the diagnostic information acquisition unit (fig. 2A|240: 1st principle model calculates KPIs dependent on the information/samples of variables acquired by the variable selection and preprocessing module 262) when the abnormality occurs (fig. 3C: ¶57: “the hybrid analyzer 200 is configured to calculate KPIs relevant to undesirable plant events (e.g., distillation column flooding). The undesirable plant event may have occurred in the past or yet to occur in the future, and the calculated KPIs may be used as indicators of plant events”…hence KPIs can be generated based on events having occurred or to occur, including undesirable events, e.g., abnormalities, within the C2 splitter or industrial plant).
Per claim 3, Zhao discloses claim 1, further disclosing the mathematical model base diagnosis unit (fig. 3A|304 and fig. 2B|266,267,271,273: modules associated with inferential model) includes: a diagnostic information acquisition unit (fig. 2B|266: run-time variables module) configured to acquire information for the state diagnosis from the test object (¶55: run-time variables module 266 is input to the 1st principle model 271, whose output 272 is acquired/input to the inferential model 267); and a mathematical model storage unit (fig. 7|726,727 and ¶85: storage/memory) that stores the mathematical model obtained through the machine learning based on the diagnostic information (¶85: “In particular, memory 727 and/or storage 726 are configured with program instructions implementing methods 200, 400, and 500 for calibrating the first principle model and training the inferential model”), at least one of the diagnostic information being acquired by the diagnostic information acquisition unit while the test object is normal and the diagnostic information being acquired by the diagnostic information acquisition unit while the test object is abnormal (fig. 3C: ¶57: “the hybrid analyzer 200 is configured to calculate KPIs relevant to undesirable plant events (e.g., distillation column flooding). The undesirable plant event may have occurred in the past or yet to occur in the future, and the calculated KPIs may be used as indicators of plant events”…hence KPIs can be generated based on events having occurred or to occur, including undesirable events, e.g., abnormalities, within the C2 splitter or industrial plant).
Per claim 5, Zhao discloses claim 1, further disclosing a diagnostic information storage unit (fig. 7|726,727 and ¶85: storage/memory) configured such that if the model update necessity determination unit determines that the update is necessary, the diagnostic information storage unit stores information required for the diagnosis with at least one of the physical model and the mathematical model (¶85: “In particular, memory 727 and/or storage 726 are configured with program instructions implementing methods 200, 400, and 500 for calibrating the first principle model and training the inferential model”).
Per claim 6, Zhao discloses claim 5, further disclosing a neural network is employed as the machine learning model (¶43: “The inferential model may be…a preferred nonlinear neural-network (NN) type model (see U.S. Pat. Nos. 7,330,804 and 7,630,868 by Assignee, which are incorporated herein by reference in their entirety)”), and the diagnostic information storage unit (fig. 7|726,727 and ¶85: storage/memory) is configured to classify and store the information required for the diagnosis with the physical model (¶85: “In particular, memory 727 and/or storage 726 are configured with program instructions implementing methods 200, 400, and 500 for calibrating the first principle model and training the inferential model”) based on an output distribution of respective neurons constituting the neural network (U.S. Pat. Nos. 7,330,804 incorporated by Zhao, Fig. 3: shows distribution of neurons of neural network and output layer).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent 1, further including the particular notable limitations provided below:
a model update condition setting unit configured to set which state of normal or abnormal of the diagnostic result of the test object necessitates the update of either the physical model or the mathematical model, wherein the model update necessity determination unit is configured to determine that either the physical model or the mathematical model, where the diagnostic result of the state of the test object matches a condition set to the model update condition setting unit, needs to be updated.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claim 1, further including the particular notable limitations provided below:
the update notification unit is configured to display necessity of the update of the model in a screen, the update notification unit being configured to display a level of a degree of necessity of the update together.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to using two models to diagnosis or detect an anomaly in a test object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ALAN CHEN/Primary Examiner, Art Unit 2125